DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Examiner agrees with the proposed novelty of the instant application according to the Written Opinion of the French Search Report (Application #187077) filed on 10/17/2019.  Also, in the Examiner’s opinion in regards to claim 1, Giordan et al (US 10138754 B2) teaches a device for measuring aerodynamic magnitudes (1) intended to be placed transversally in a flow passage (12, 13) of a turbine engine comprising: an upstream body (2) having a profile of general cylindrical shape defining a leading edge (5) a plurality of sensors (4) (Column 4, lines 46-58; Figures 5-7), the instrumentation lines (45) of the sensors being placed in the body (2), the sensitive elements (41) of the sensors extending at the leading edge (5) (Column 5, lines 10-29). 
However Giordan et al does not teach the structural limitations of the pressure measurement tool further comprising a sheath comprising two walls which bound a space for receiving the rod, the space communicating with an outside by an opening .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lopac et al (US 20190289842 A1) – Smart cover bug deterrent

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.J/Examiner, Art Unit 2856   

/ANDRE J ALLEN/Primary Examiner, Art Unit 2856